Case: 20-50748     Document: 00515716596         Page: 1     Date Filed: 01/22/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       January 22, 2021
                                  No. 20-50748                          Lyle W. Cayce
                                Summary Calendar                             Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Oscar Martinez-Copto,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-149-1


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Oscar Martinez-Copto appeals his sentence of 21 months of
   imprisonment and three years of supervised release, which the district court
   imposed following his guilty plea conviction for illegal reentry. He asserts
   that the enhancement of his sentence based on his prior conviction pursuant


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50748     Document: 00515716596          Page: 2    Date Filed: 01/22/2021




                                   No. 20-50748


   to 8 U.S.C. § 1326(b)(2), which increased the statutory maximum term of
   imprisonment, is unconstitutional because his prior conviction is treated as a
   sentencing factor rather than an element of the offense that must be alleged
   in the indictment and found by a jury beyond a reasonable doubt. He
   concedes that the issue is foreclosed by Almendarez-Torres v. United States,
   523 U.S. 224 (1998), but he seeks to preserve the issue for further review.
   The Government moves for summary affirmance, maintaining that
   Martinez-Copto’s assertion is foreclosed.
          The parties are correct that Martinez-Copto’s assertion is foreclosed
   by Almendarez-Torres. See United States v. Wallace, 759 F.3d 486, 497 (5th
   Cir. 2014); United States v. Rojas-Luna, 522 F.3d 502, 505-06 (5th Cir. 2008).
   Accordingly, the Government’s motion for summary affirmance is
   GRANTED, see Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
   Cir. 1969), the Government’s alternative motion for an extension of time to
   file a brief is DENIED as unnecessary, and the judgment of the district court
   is AFFIRMED.




                                         2